UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 NOTICE OF EXEMPT SOLICITATION Submitted Pursuant to Rule 14a-6(g) (Amendment No. ) 1. Name of the Registrant: Comverse Technology, Inc. 2. Name of Persons Relying on Exemption: Cadian Capital Management, LLC Cadian Fund LP Cadian Master Fund LP Cadian Offshore Fund Ltd. Cadian GP, LLC Eric Bannasch 3. Address of Persons Relying on the Exemption: c/o Cadian Capital Management, LLC 461 Fifth Avenue, 24th Floor New York, NY 10017 4. Written Material.The following written materials are attached: Investor presentation, dated October 26, 2011 (Written material follows on next page.)
